                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                       *


v.                                             *         Criminal Case No. TDC-20-0033


PATRIK MATHEWS                                 *

*         *      *      *       *      *       *         *     *     *       *      *       *

     MOTION TO ADOPT ALL PERTINENT MOTIONS FILED BY CODEFENDANTS


          The defendant, Patrik Mathews, through his attorney Joseph A. Balter, hereby moves this

Honorable Court, for leave to adopt and join in all pertinent motions filed by his co-defendants,

and as reasons therefore states as follows:

          1.     The defendant, Patrik Mathews, is charged with being an Alien in Possession of a

Firearm and Ammunition, in violation of 18 U.S.C. § 922(g)(5) and Transporting a Firearm and

Ammunition in Interstate Commerce with Intent to Commit a Felony, in violation of 18 U.S.C. §

924(b).

          2.     It is in the interest of the judicial economy to allow the defendant to join in and

adopt all motions filed by his co-defendants, which may be relevant to Mr. Mathews, to the extent

they are not inconsistent with the interests of Mr. Mathews.




                                                   −1−
       WHEREFORE, the defendant requests that this Honorable Court treat all motions filed

by Mr. Mathews’ co-defendants to be equally applicable to him.




                                           Respectfully submitted,



                                                         /S/

                                           JOSEPH A. BALTER             #04496
                                           Law Office of Joseph A. Balter, LLC
                                           Mt. Washington Mill
                                           1340 Smith Avenue, Ste 200
                                           Baltimore, Maryland 21201
                                           Telephone: (410) 375-7082
                                           Facsimile: (410) 779-1201
                                           Email:          joseph@josephbalterlaw.com




                                             −2−
−3−
